DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the subject matter of claims 13 and 14 do not have proper antecedent basis in the specification.
Claim Objections
Claims 1, 2, 12, and 13 are objected to because of the following informalities:
 	In claim 1, line 2, instead of “controlling, by a processing device”, perhaps the claim should be amended to recite, e.g., “a processing device configured to perform the steps of:”.
 	In claim 2, line 2, instead of “controlling, by the processing device, providing….”, perhaps the claim should be amended to recite “the processing device configured to provide….”.
 	In claim 2, line 3, “the given EV charging” should be amended to “the given EV charging device”. 
 	In claim 12, line 3, the recitation “the EV” lacks antecedent basis. 
 	In claim 13, lines 3-4, “a second internet protocol” should be amended to “a second internet protocol layer”.
 	Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
 	Regarding claim 1, the recitation “extracting the EV charging session information from the at least one signal according to Internet protocol layer” is not sufficiently described in the specification. It is first noted the instant specification does not define or describe “Internet protocol layer”. The only support for this limitation in the written description is in paragraph 0004, which is identical to the recitation in the claim (consideration of Wands factor (F) The amount of direction provided by the inventor; see MPEP 2164.01(a)). “Internet protocol layer” does not appear to be an art recognizable term ((C) The state of the prior art). If it is assumed that “Internet protocol layer” refers to “internet protocol”, which is known as a protocol (set of rules) for routing and addressing packets of data so that they can travel across networks and arrive at the correct destination, it is not clear how to extract the EV charging session information from the at least one signal of the pilot line “according to Internet protocol layer”. For example, the process of extracting information from the at least one signal on the pilot line connecting a vehicle to a charging apparatus does not appear to be compatible with the internet (D) The level of one of ordinary skill; (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure). For instance, the signal on the pilot line is disclosed in paragraph 0021 as including “Signal Level Attenuation Characterization (SLAC) messages and ISO/IEC 15118 communication signals”, which are signals related to vehicle charging, and are not internet communications that would utilize internet protocol ((C) The state of the prior art; (F) The amount of direction provided by the inventor). It is submitted that since the recitation is not sufficiently described, undue experimentation is needed to make and/or use the claimed invention and the claim fails to comply with the enablement requirement.
 	Regarding claim 13, the recitations “first data of the extracted EV charging session information of a first internet protocol layer having a first timing” and “second data of the extracted EV charging session information of a second internet protocol having a second timing corresponding to the first timing” are not sufficiently described in the specification and claim 13 is rejected for the same reasons as independent claim 1, i.e., an undue amount of experimentation is necessary to extract EV charging session information from the pilot line signal based on “internet protocol layers”. 
 	Regarding claim 14, the recitation “a plurality of data of the extracted EV charging session information at a plurality of internet protocol layers having respectively corresponding timings” is not sufficiently described in the specification and claim 14 is rejected for the same reasons as independent claim 1, i.e., an undue amount of experimentation is necessary to extract EV charging session information from the pilot line signal based on “internet protocol layers”.
	The remaining claims are dependent from claim 1 and are therefore rejected for the same reasons as independent claim 1.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Regarding claim 1, it is not clear what is meant by “Internet protocol layer”. It is first noted the instant specification does not define or describe “Internet protocol layer”. The only support for this limitation in the written description is in paragraph 0004, which is identical to the recitation in the claim. “Internet protocol layer” does not appear to be an art recognizable term (see 112(a) rejection above). Since the term “Internet protocol layer” is indefinite, the recitation “extract the EV charging session information… according to Internet protocol layer” is also indefinite. Furthermore, assuming the recitation is referring to internet protocol, it is submitted that there are many versions/revisions of the internet protocol and it is not clear which one is being referred to in the claim. Claim 1 is therefore considered to be indefinite. 
 	Regarding claim 6, “(SLAC) message” and “ISO/IEC 15118” have different versions/revisions and it is not clear which one is being referenced in the claim. 
 	Regarding claims 13 and 14, these claims are indefinite for the same reasons as independent claim 1, i.e., it is not clear what is meant by “internet protocol layer” or “a plurality of internet protocol layers”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 	NOJIMA (US 8,655,553) discloses a method for monitoring communications between a charger and a vehicle in order to determine the cause of faults/errors during charging. 
 	LACHMAN (US 2018/0183243) discloses a cloud based power management system which monitors and controls the charging between a chargeable device and a charging device.
 	GADH (US 9,290,104) is cited to show a charging apparatus which is an intermediary between a charging station and a plurality of electric vehicles.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL HERNANDEZ whose telephone number is (571)270-7916. The examiner can normally be reached Monday-Friday 7a - 3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 



/Manuel Hernandez/Examiner, Art Unit 2859                                                                                                                                                                                                        March 28, 2022

/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        March 28, 2022